DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 1 July 2021 is acknowledged. Claims 1-5, 7-9, 11-15, and 17-20 are amended. Claims 1-20 are pending; claims 1-10 and 20 are withdrawn; and claims 11-19 are presented for examination on the merits.
In response to the amendment filed on 1 July 2021, an objection to the specification is added; an objection to the claims is added; the rejections under 35 USC 112(a) regarding the written description requirement are maintained with modification; the rejections under 35 USC 112(a) regarding the enablement requirement are maintained with modification; the rejections under 35 USC 112(b) are partially withdrawn and supplemented; and the rejections under 35 USC 112(d) are changed.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Antecedent basis for the chemical formula of the hemicyanide indicator of claim 11 is required in the specification. Written description support for this chemical formula is found in original Figs. 3 and 4.

Claim Objections
Claim 15 is objected to because of the following informalities:  The limitation "wherein the hemicyanine indicator…being characterized by…" must be changed to "wherein the hemicyanine indicator…is characterized by…".  Appropriate correction is required.



Claim Interpretation
Apparatus claim 11 is recited below: 
A measurement device for measuring sulfite in a solution, comprising:
a memory device that stores instructions executable by the processor to measure, using fluorometric techniques in a measurement cell, the sulfite within the solution,
wherein a hemicyanine indicator introduced into the measurement cell reacts with the sulfite and causes a change in fluorescence of the solution measurable using the fluorometric techniques, 
wherein the measuring comprises measuring an intensity of the fluorescence; and 
wherein the hemicyanine indicator comprises the chemical formula: ….

The scope of the claimed measurement device clearly comprises memory device. As noted below in the rejection under 35 USC 112(b), it is unclear whether the measurement device comprises the processor. The scope of the claimed measurement device does not include the solution, the measurement cell, or the hemicyanine indicator.
Regarding the limitation "wherein a hemicyanine indicator introduced into the measurement cell reacts with the sulfite and causes a change in fluorescence of the solution," the claim does not recite who or what performs this introducing. Accordingly, this introducing of hemicyanine indicator, along with the reacting with sulfite and the concomitant change in fluorescence, are broadly interpreted as intended uses of the measurement device. Claim 11 does not require configuration of the measurement device to automatically perform this intended use.
Regarding the limitation "… measurable using the fluorometric techniques," this is an intended use of the fluorometric techniques. Claim 11 does not require that the stored instructions of the memory device are executable by the processor to measure the change in fluorescence.
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding the limitation "wherein the measuring comprises measuring an intensity of the fluorescence," as noted below in the rejection under 35 USC 112(b), the limitation "the measurable using the fluorometric techniques.
Regarding the limitation "measuring an intensity of the fluorescence," as noted below in the rejection under 35 USC 112(b), the limitation "the fluorescence" lacks sufficient antecedent basis. It is unclear whether this limitation is meant to refer to a fluorescence of the solution with or without the hemicyanine indicator.
As a result of the indefiniteness of the limitations "the measuring" and "the fluorescence," it is unclear whether the hemicyanine indicator has any relationship at all to the claimed structure of the measurement device. While the hemicyanine indicator is clearly outside the scope of the measurement device, it is unclear whether the processor must be capable of measuring an intensity of fluorescence resulting from the hemicyanine indicator (i.e., capable of measuring intensity of light of particular wavlengths), as opposed to being merely being capable of measuring an intensity of fluorescence of any solution having sulfite.
Regarding the interpretation of the term "processor," the specification teaches the following (paragraph [0021]):
[0021] While various other circuits, circuitry or components may be utilized in information handling devices, with regard to an instrument for measurement of sulfite 
 according to any one of the various embodiments described herein, an example is illustrated in FIG. 1. Device circuitry 100 may include a measurement system on a chip design found, for example, a particular computing platform (e.g., mobile computing, desktop computing, etc.) Software and processor(s) are combined in a single chip 101. Processors comprise internal arithmetic units, registers, cache memory, busses, I/O ports, etc., as is well known in the art. Internal busses and the like depend on different vendors, but essentially all the peripheral devices (102) may attach to a single chip 101. The circuitry 100 combines the processor, memory control, and I/O controller hub all into a single chip 101. Also, systems 100 of this type do not typically use SATA or PCI or LPC. Common interfaces, for example, include SDIO and I2C.

As set forth above in paragraph [0021], the specification teaches that a processor can be part of a computer chip and comprise structural elements of computer processors. Accordingly, given the teaching of the instant specification that the "processor" is a computer processor, the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02. Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).

Non-original claim 11 is recited below: 
A measurement device for measuring sulfite in a solution, comprising:
a memory device that stores instructions executable by the processor to measure, using fluorometric techniques in a measurement cell, the sulfite within the solution,
wherein a hemicyanine indicator introduced into the measurement cell reacts with the sulfite and causes a change in fluorescence of the solution measurable using the fluorometric techniques, 
wherein the measuring comprises measuring an intensity of the fluorescence; and 
wherein the hemicyanine indicator comprises the chemical formula: ….

As noted in the claim interpretation section and the rejections under 35 USC 112(b), the intended interpretation of the penultimate and last "wherein" clauses is unclear. Accordingly, this ground of rejection is limited in scope to the limitation "a memory device that stores instructions executable by the processor to measure, using fluorometric techniques in a measurement cell, the sulfite within the solution."
The closest literal support for this limitation is found in the original claim 1 and in paragraph [0004] of the specification, which recite "a processor; and a memory storing instructions executable by the processor to: …measure the amount of sulfite in the solution by measuring an intensity of the fluorescence." The specification also teaches that "the method may use a fluorometric method" but does not teach a processor executing instructions of a memory device to measure using fluorometric techniques.

The original disclosure does not describe a processor that is capable of carrying out measuring using fluorometric techniques. Instead, the original disclosure illustrates the processor in Fig. 1 and teaches the following ([0021])
Device circuitry 100 may include a measurement system on a chip design found, for example, a particular computing platform (e.g., mobile computing, desktop computing, etc.) Software and processor(s) are combined in a single chip 101. Processors comprise internal arithmetic units, registers, cache memory, busses, I/O ports, etc., as is well known in the art.

A computer chip is not sufficient structure to carry out measuring using fluorometric techniques.
The specification describes measuring fluorescence intensity changes in paragraph [0031] without teaching that a computer processor or computer chip executes a measurement of fluorescence intensity.
Accordingly, the Applicant did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.

 (B) The nature of the invention.
The disclosed invention involves use of a hemicyanine indicator to measure sulfite in a solution of pH 7.5 via measurement of fluorescence intensity.
(C) The state of the prior art.
The prior art does not disclose a computer processor such as a computer chip that carries out measuring using fluorometric techniques.
Zhang, Q. ("A near-infrared fluorescent probe for rapid, colorimetric and ratiometric detection of bisulfite in food, serum, and living cells," Sensors and Actuators B 211, 2015, 377–384 and Supplementary data; previously cited) discloses a hemicyanine near-infrared fluorescent probe for rapid, colorimetric and ratiometric fluorescent detection of bisulfite and sulfite anions (abstract; Scheme 1). Zhang teaches that fluorescence spectra were taken on a fluorescence spectrophotometer (section 2.1) rather than by a computer processor such as a computer chip executing stored instructions of a memory device.

    PNG
    media_image1.png
    314
    893
    media_image1.png
    Greyscale

Fujii ("Fluorometric determination of sulfite and nitrite in aqueous samples using a novel detection unit of a microfluidic device," Analytical Sciences 2004; newly cited) discloses a measurement device measuring sulfite in a solution. Fujii teaches that a fluorescence detection unit comprising optical fibers, lenses, and a commercial fluorescence spectrophotometer were 
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the guidance provided by the inventor and to the prior art regarding how to prepare a device comprising a processor, and memory storing instructions executable by the processor to measure using fluorometric techniques.
(E) The level of predictability in the art.
The level of predictability in the art of organic chemistry depends upon the structural/functional similarities of the reactions being compared.
The level of predictability in the art of computer processors is high regarding data processing and low for a computer processor executing physical tasks or fluorescence measurements.
(F) The amount of direction provided by the inventor.
The original disclosure does not describe a processor that is capable of measuring fluorescence intensity. Instead, the original disclosure illustrates the processor in Fig. 1 and teaches the following ([0021])
Device circuitry 100 may include a measurement system on a chip design found, for example, a particular computing platform (e.g., mobile computing, desktop computing, etc.) Software and processor(s) are combined in a single chip 101. Processors comprise internal arithmetic units, registers, cache memory, busses, I/O ports, etc., as is well known in the art.

The specification describes measuring fluorescence intensity changes in paragraph [0031] without teaching that a computer processor or computer chip executes a measurement of fluorescence intensity.
 (G) The existence of working examples.
The disclosure does not include any working examples. 
Because there is no explanation in the specification as to how Fig. 5 was generated, the disclosure of Fig. 5 is insufficient to qualify as a working example.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation "the processor." There is insufficient antecedent basis for this limitation in the claim. Is the processor within the scope of the claimed measurement device?
Claim 11 recites the limitation "a memory device that stores instructions executable by the processor to measure, using fluorometric techniques in a measurement cell, the sulfite within the solution." The use of the term "processor" by the instant specification is consistent with the plain meaning of the term in the computer arts. It is unclear how a processor, such as a computer chip, can execute the stored instructions to measure sulfite using fluorometric techniques. Execution of the claimed instructions to measure sulfite using fluorometric techniques requires physical hardware configured to perform measurement using fluorometric techniques. How can a computer chip measure fluorescence intensity? 
Claim 11 recites the limitation "the measuring." There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is meant to refer to (i) the "to measure…" step performed by the processor when executing the stored instructions, or in the alternative, whether this limitation refers to (ii) the intended use of a change in fluorescence of the solution being measurable using the fluorometric techniques. 
Claim 11 recites the limitation "the fluorescence." There is insufficient antecedent basis for this limitation in the claim. The claim previously recites "a change in fluorescence of the solution." Does the limitation "an intensity of the fluorescence" refer to before or after the change in fluorescence?
As a result of the indefiniteness of the limitations "the measuring" and "the fluorescence," it is unclear whether the hemicyanine indicator has any relationship at all to the claimed structure 
Claim 17 recites the limitation "the measuring." There is insufficient antecedent basis for this limitation in the claim for the reasons set forth above regarding claim 17. As a result of the uncertainty of whether this limitation is meant to refer to (i) the "to measure…" step performed by the processor when executing the stored instructions, or in the alternative, whether this limitation refers to (ii) the intended use of a change in fluorescence of the solution being measurable using the fluorometric techniques, it is unclear whether the recited "pump" is a component of the processor. 
Claim 18 recites the limitation "The device of claim 11, wherein the intensity of the fluorescence is correlated to a concentration of the sulfite in the solution." It is unclear who or what performs the recited correlation step. It is unclear how the recited correlation step further limits configuration of the claimed device.
Claim 19 recites the limitation " The device of claim 11, further comprising adding, using a pump, at least one of: a saline buffer and a phosphate buffer to the solution." It is unclear how a device can further comprise a method step ("adding").

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Dependent claim 12 recites the limitation "wherein the hemicyanine indicator comprises a zwitterion."
Dependent claim 13 recites the limitation "wherein the zwitterion comprises iminium."
Dependent claim 14 recites the limitation "wherein the zwitterion comprises sulfonate."

Dependent claim 15 recites the limitation "wherein the hemicyanine indicator in the absence of sulfite [is] characterized by a non-fluorescent state based upon an intramolecular charge transfer of the hemicyanine indicator."
Independent claim 11 recites that the hemicyanine indicator comprises a chemical formula that is limited to a single chemical species. Given that the hemicyanine indicator of claim 11 is limited to a single chemical species, and in view of the instant disclosure, the properties recited in dependent claim 15 are presumed to be inherent to the chemical formula recited in claim 11 and therefore do not further limit the hemicyanine indicator of claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Amendment
Applicant's arguments filed on 1 July 2021 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection.
Applicant argues that written description support is found in paragraphs [0021], [0026], [0027], and [0031]. Paragraph [0021] describes a processor or computer chip without reciting configuration of the processor or computer chip to measure sulfite using fluometric techniques. Paragraph [0026] does not explicitly describe any components of a measurement device. Paragraph [0027] teaches a measurement device having a test chamber, to which a solution may be introduced manually or using mechanical means such as a pump. This paragraph does not disclose configuration of a processor to measure sulfite using fluorometric techniques. Paragraph [0031] does not explicitly describe any components of a measurement device, nor any structure to measure sulfite using fluorometric techniques.
Applicant has not presented arguments regarding the rejections under 35 USC 112(a) regarding the enablement requirement.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797